Order of the County Court of Nassau county reversed on the law, with ten dollars costs and disbursements, and motion to vacate and set aside the deficiency judgment entered herein in the sum of $1,556.03 granted, with ten dollars costs. Section 1083-a of the Civil Practice Act imposes a limitation upon the entry of deficiency judgments after a sale during the emergency period, by providing that the residue of the debt shall not be the subject of a deficiency judgment if no motion therefor shall be made as in said section 1083-a prescribed. Failing to make such a motion, the proceeds of the sale satisfy the mortgage debt, and a deficiency judgment may not be entered. (Feiber Realty Corp. v. Abel, No. 1, 240 App. Div. 985.) Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ., concur.